Exhibit 10.2

 

RBS CITIZENS, NATIONAL

ASSOCIATION

   MODIFICATION AGREEMENT

This Modification Agreement (the “Agreement”) is made and entered into effective
as of the 4th day of May, 2009, by and among the following parties:

RBS Citizens, National Association (successor by merger to Citizens Bank of
Massachusetts), a national banking association with its principal office at 28
State Street, Boston, Massachusetts 02109 (the “Bank”);

Cybex International, Inc., a New York corporation with its principal office at
10 Trotter Drive, Medway, Massachusetts 02053 (the “Borrower”); and

Cybex International UK Limited, a United Kingdom corporation with a principal
office at Oak Tree House, Atherstone Road, Measham, Derbyshire, DE12 7EL,
England (the “Guarantor”);

the Borrower and the Guarantor are hereinafter sometimes collectively referred
to as the “Obligors”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

BACKGROUND

A. On or about October 17, 2006, the Bank and the Borrower entered into a
certain Loan Agreement (as ratified by instrument dated June 28, 2007, and as
amended, modified or supplemented, the “Loan Agreement”) pursuant to which,
among other things, the Bank and the Borrower agreed to certain terms and
conditions relative to the establishment of a $13,000,000 term loan facility
(the “Term Loan”), the purpose of which was to finance the Borrower’s
acquisition of the real property, with the buildings and improvements thereon,
located at 1975 24th Avenue SW, Lot 1 and Outlot A of Block 1, Ebeling Farm
Addition, Owatonna, Minnesota (the “Mortgaged Premises”). The Term Loan is
evidenced by a certain Commercial Promissory Note (as amended, modified or
supplemented, the “Term Note”) dated June 28, 2007 in the original principal
amount of $13,000,000 made by the Borrower payable to the order of the Bank. The
Term Loan and the obligations and liabilities incurred by Borrower to the Bank
in connection therewith are secured by, among other things, a certain Mortgage,
Security Agreement and Assignment dated June 28, 2007 (as amended, modified or
supplemented, the “Mortgage”), pursuant to which, among other things, the
Borrower has granted the Bank a first priority lien and security interest in and
to the Mortgaged Premises.

B. On or about July 2, 2008, the Bank and the Borrower entered into a certain
Credit Agreement (as amended by Amendment No. 1 to Credit Agreement dated
August 31, 2008, and as further amended, modified or supplemented, the “Credit
Agreement”) pursuant to which, among other things and subject to certain terms
and conditions, the Bank established a revolving line of credit in favor of the
Borrower in the maximum principal amount of $15,000,000 (the “Line of Credit”),
the purpose of which was to finance the Borrower’s working capital, letters of
credit and general business needs. Advances under the Line of Credit are
evidenced by a certain Revolving Credit Note (as amended, modified or
supplemented, the “Revolving Note”) dated July 2, 2008 in the maximum



--------------------------------------------------------------------------------

principal amount of $15,000,000 made by the Borrower payable to the order of the
Bank. The Line of Credit and the obligations and liabilities incurred by
Borrower to the Bank in connection therewith are secured by, among other things,
a certain Security Agreement (Accounts Receivable and Inventory) dated July 2,
2008 (as amended, modified or supplemented, the “Security Agreement”), pursuant
to which Borrower has granted the Bank a first priority lien and security
interest in and to all of the Collateral (as defined in the Security Agreement).

C. On or about July 2, 2008, the Guarantor executed and delivered to the Bank an
instrument of Guaranty (as amended, modified or supplemented, the “Guaranty”)
pursuant to which, among other things, the Guarantor guaranteed the payment and
performance of all of the Borrower’s Liabilities (as that term is defined in the
Guaranty) to the Bank.

D. The Loan Agreement, the Term Note, the Mortgage, the Credit Agreement, the
Revolving Note, the Security Agreement and the Guaranty, and all other
agreements, instruments and documents executed in connection with the
establishment and documentation of the Term Loan and the Line of Credit are
hereinafter collectively referred to as the “Loan Documents.” The Term Loan and
the Line of Credit (together, the “Loans”) are cross-defaulted such that a
default under any of the Loans constitutes a default under all of the Loans.

E. The Borrower is in default of its obligations with respect to the Loans on
account of failure to comply with Sections 8.2 and 8.3 of the Credit Agreement.
Herein, the Borrower’s failure to comply with such covenants may be referred to
herein as the “Defaults”.

F. The Obligors have requested that the Bank waive the Defaults and forbear from
exercising its rights and remedies on account of the Defaults, to revise the
Leverage Ratio, and to modify certain other provisions of the Loan Documents.

G. The Bank is willing to waive the Defaults and to forbear from exercising its
rights and remedies on account of the Defaults, to revise the Leverage Ratio,
and to modify certain other provisions of the Loan Documents, subject to and in
accordance with the terms and conditions set forth in this Agreement.

H. Capitalized terms used and not otherwise defined herein shall have the
meaning given to them in the Loan Documents.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree with the
terms and conditions of this Agreement as set forth herein.

ARTICLE 1

Affirmation of Indebtedness, Acknowledgement of Default,

Waiver of Defenses and Claims, Ratification of Loan Documents

1.1 Affirmation of Indebtedness. The Obligors acknowledge and agree that the
balance of indebtedness owed to the Bank under the Loans as of May 4, 2009 is as
follows:

 

Term Loan:

  

Line of Credit:

Principal    $ 12,090,000.07    Principal    $ 2,475,000.00 Accrued and Unpaid
Interest    $ 16,562.72    Accrued and Unpaid Interest    $ 3,506.72          
      

Total

   $ 12,106,562.79    Total    $ 2,478,506.72

 

2



--------------------------------------------------------------------------------

In addition, the Obligors are and remain liable for the payment of all interest
accruing after May 4, 2009 with respect to the Loans, and for the payment of all
late fees, costs, expenses, professional fees and costs of collection (including
attorneys’ reasonable fees) heretofore or hereafter incurred by the Bank in
connection with the Loans (hereinafter collectively referred to as the
“Outstanding Obligations”). Each of the Obligors is unconditionally liable for
the Outstanding Obligations, jointly and severally.

1.2 Acknowledgement of Default. The Obligors acknowledge the occurrence of the
Defaults.

1.3 Waiver of Defenses and Claims. The Obligors hereby each individually
acknowledge and agree that none of them has any offsets, defenses, claims, or
counterclaims against the Bank or the Bank’s officers, directors, employees,
attorneys, representatives, parent, affiliates, predecessors, successors, or
assigns (hereinafter, collectively, “Bank Affiliates”) with respect to the
Loans, the Outstanding Obligations, or otherwise, and that if the Obligors now
have, or ever did have, any such offsets, defenses, claims, or counterclaims
against the Bank or any of the Bank Affiliates, whether known or unknown, at law
or in equity, from the beginning of the world through this date and through the
time of execution of this Agreement, then all of them are hereby expressly
WAIVED, and the Obligors hereby RELEASE the Bank and the Bank Affiliates from
any liability therefor. Without limiting the generality of the foregoing
release, the Obligors and each of their successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, jointly and severally, release and forever discharge the Bank and
the Bank Affiliates of and from any and all manner of action and actions, cause
and causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity which against the Bank and/or Bank Affiliates they ever had, now have
through this date or which any of such Obligors’ successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, both present and former ever had or now has through this date, upon
or by reason of any manner, cause, causes or thing whatsoever, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.

1.4 Ratification of Loan Documents. The Obligors hereby ratify and confirm all
of the Loan Documents and acknowledge that the Loan Documents remain in full
force and effect in all respects, except as such Loan Documents are modified by
the express terms of this Agreement.

ARTICLE 2

Bank’s Reservation of Rights

Except as otherwise specifically set forth herein, the Bank hereby reserves all
of its rights and remedies at law and in equity, including, without limitation,
the rights and remedies granted to the Bank pursuant to the Loan Documents to
collect all amounts due

 

3



--------------------------------------------------------------------------------

under the Loans. Except as otherwise specifically set forth herein, nothing
contained in this Agreement shall constitute a waiver by the Bank of any default
under the Loan Documents, whether now existing or hereafter arising.

ARTICLE 3

Waiver and Forbearance

3.1 Waiver and Forbearance. Subject to the Obligors’ compliance with each of the
terms and provisions of this Agreement, including, without limitation, the
Obligors’ compliance with each of the Conditions Precedent contained in Article
4 below, the Bank agrees to waive the Defaults and to forbear from exercising
its rights both at law and in equity to accelerate and collect the indebtedness
owed to it under the Loans on account of the Defaults.

3.2 One Time Waiver; No Other Waiver. This is a one time waiver of the Defaults.
No other default or Event of Default is hereby waived by the Bank and the Bank’s
agreement to forbear shall be limited as specifically set forth herein.

ARTICLE 4

Conditions Precedent

Precedent to the effectiveness of this Agreement, the following matters and
documents, each in form and substance satisfactory to the Bank, shall have been
satisfied and/or delivered to the Bank, as applicable, prior hereto or
simultaneously herewith:

4.1 Authority. Each of the Obligors, as applicable, shall deliver to the Bank
appropriate resolutions authorizing the execution and delivery by the Obligors
of this Agreement and of all such other documents, instruments and agreements as
contemplated herein and as may reasonably be required by the Bank, and such
resolutions shall be certified by the Secretary of each Borrower pursuant to a
certificate authenticating the vote and otherwise acceptable to the Bank.

4.2 Additional Documentation and Financial Information. The Bank shall have
received (i) such other documents, certificates, resolutions, instruments, and
agreements from the Obligors as the Bank may reasonably request, and (ii) such
information and documentation about the financial condition, business and
operations of the Obligors as the Bank may reasonably request.

4.3 Primary Deposit and Cash Management Relationship; Field Examination. In
consideration of the Bank’s agreement to enter into this Agreement, the Borrower
represents and warrants to the Bank that, on or before August 31, 2009, the
Borrower shall transfer to the Bank its primary deposit and cash management
relationships. The Borrower acknowledges that it is the Bank’s intention to
conduct a field examination of the Borrower and the Collateral on or before
August 31, 2009. The Borrower hereby agrees to assist and cooperate with the
Bank in all respects in connection with said field examination.

4.4 Payment of Bank’s Expenses and Costs. The Bank shall have been reimbursed
for all costs and expenses incurred in connection with the preparation and
negotiation of this Agreement, and any other fees, costs, and expenses incurred
by the Bank

 

4



--------------------------------------------------------------------------------

arising out of or relating to the Loans and the Bank’s relationship with the
Obligors, including, but not limited to, attorneys’ reasonable fees and
disbursements.

ARTICLE 5

Amendment and Modification of Loan Documents

Subject to the Obligors’ compliance with the terms and conditions of this
Agreement, the Loan Agreement, Term Note, Credit Agreement, Revolving Note and
Security Agreement are hereby modified and amended as set forth below.

5.1 Amendment and Modification of Loan Agreement. The Loan Agreement is hereby
modified and amended as follows:

5.1.1 Section 9(c) of the Loan Agreement is hereby deleted in its entirety,
substituting in its place stead the following:

“(c) Leverage Ratio. The Borrower shall not permit its Leverage Ratio, being
measured quarterly on a trailing twelve (12) month basis as of the final day of
each fiscal quarter of the Borrower, to exceed 3.50 to 1.00 as of June 27, 2009,
3.25 to 1.00 as of September 26, 2009, and 3.00 to 1.00 as of December 31, 2009
and thereafter.”

5.1.2 The definition of EBITDA found in Section 9(d) of the Loan Agreement is
hereby deleted, substituting in its place and stead the following:

“EBITDA means, for the applicable period, for the Borrower and its subsidiaries
on a consolidated basis, an amount equal to the Borrower’s net income for such
period

plus: (a) the following to the extent deducted in calculating such net income:

(i) consolidated interest charges for such period,

(ii) the provision for federal, state, provincial, local and foreign income
taxes payable by the Borrower and its subsidiaries for such period,

(iii) the amount of depreciation and amortization expense deducted in
determining such net income,

(iv) non-cash charges for stock based compensation,

(v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs,
and

(vi) extraordinary and unusual or non-recurring cash losses, but only at the
sole discretion of the Bank

minus (b) any extraordinary , unusual, non-recurring or non-operating gains;

 

5



--------------------------------------------------------------------------------

all calculated for the Borrower and its subsidiaries in accordance with GAAP on
a consolidated basis.”

5.2 Amendment and Modification of Term Note. The Term Note is hereby modified
and amended as follows:

5.2.1 The definition of “Applicable Margin” found on page 1 of the Term Note is
hereby deleted, substituting in its place and stead the following:

“Applicable Margin” means 2.25% per annum.”

5.3 Amendment and Modification of Credit Agreement. The Credit Agreement is
hereby modified and amended as follows:

5.3.1 The definition of “Applicable Margin” is hereby deleted in its entirety,
substituting in its place and stead the following:

“Applicable Margin means (i) with respect to the Revolving Credit Facility, for
any LIBOR Rate Loans and any LIBOR Advantage Rate Loans, plus two and
one-quarter (2.25%) percent per annum, and (ii) with respect to the Unused Fee,
one quarter of one (.25%) percent per annum.”

5.3.2 The definition of “EBITDA” is hereby deleted in its entirety, substituting
in its place and stead the following.

“EBITDA means, for the applicable period, for the Borrower and its subsidiaries
on a consolidated basis, an amount equal to the Borrower’s net income for such
period

plus: (a) the following to the extent deducted in calculating such net income:

(i) consolidated interest charges for such period,

(ii) the provision for federal, state, provincial, local and foreign income
taxes payable by the Borrower and its subsidiaries for such period,

(iii) the amount of depreciation and amortization expense deducted in
determining such net income,

(iv) non-cash charges for stock based compensation,

(v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs,
and

(vi) extraordinary and unusual or non-recurring cash losses, but only at the
sole discretion of the Bank

minus (b) any extraordinary , unusual, non-recurring or non-operating gains;

all calculated for the Borrower and its subsidiaries in accordance with GAAP on
a consolidated basis.”

 

6



--------------------------------------------------------------------------------

5.3.3 The definition of “Eligible Receivables” is hereby amended by deleting
subsection (d) of such definition in its entirety, substituting in its place and
stead the following:

“(d) any which is owed by an account debtor whose principal place of business is
not within the United States, unless backed by an EXIM Bank guaranty, acceptable
in all respects to the Bank;”

5.3.4 The definition of “LIBOR Rate” shall be modified by adding the following
language to the end of such definition:

“If for any reason the LIBOR Rate is unavailable and/or the Bank is unable to
determine the LIBOR Rate for any Interest Period, the LIBOR Rate shall be deemed
to be equal to the Bank’s Prime Rate.”

5.3.5 It is the intention of the Borrower and the Bank to eliminate the Prime
Rate based interest rate option from the interest rate options available to the
Borrower relative to Advances under the Line of Credit. To that end, the Prime
Rate based option provided in Section 2.3(a) of the Credit Agreement is hereby
deleted in its entirety. Without limiting the foregoing, any and all references
in the Credit Agreement to the Borrower having the option to elect to have
Advances bear interest at a rate determined by reference to the Prime Rate are
hereby deleted in their entirety, it being the intent that, except as otherwise
set forth herein, all Advances shall bear interest at a rate determined by
reference to the LIBOR Rate or the LIBOR Advantage Rate only and that Advances
shall bear interest at a rate determined by reference to the Prime Rate only in
those situations where the LIBOR Rate or the LIBOR Advantage Rate are
unavailable, cannot be determined, or as otherwise provided in the Credit
Agreement. Without limiting the foregoing:

(i) Any reference in any definition in Section 1.1 of the Credit Agreement,
including, without limitation, “Interest Payment Date” and “Interest Period”, to
the Prime Rate or to Prime Rate Loans shall be shall be read and construed to
mean and to refer to the Prime Rate and to Prime Rate Loans only in those
situations and under those circumstances where the LIBOR Rate or the LIBOR
Advantage Rate are unavailable, cannot be determined, or as otherwise provided
in the Credit Agreement;

(ii) Section 2.3 of the Credit Agreement is hereby modified and amended by
adding the following subsection (d):

“(d) To the extent any Advance bears interest during an Interest Period by
reference to the Prime Rate as a result of the LIBOR Rate or LIBOR Advantage
Rate being unavailable or undeterminable, such Advance shall bear interest
during such Interest Period at a per annum rate equal to the Prime Rate as in
effect from time to time.”

(iii) Any references in Section 3.1(b), (c) and (d) to the Prime Rate or to
Prime Rate Loans shall be read and construed to mean and refer to the Prime Rate
and to Prime Rate Loans only in those situations and under those circumstances
where the LIBOR Rate or the LIBOR Advantage Rate are unavailable, cannot be
determined, or as otherwise provided in the Credit Agreement; and

 

7



--------------------------------------------------------------------------------

(iv) The last sentence of Section 3.1(d) of the Credit Agreement is hereby
deleted, substituting in its place and stead the following:

“In the absence of delivery of a continuation/conversion notice with respect to
any LIBOR Advantage Rate Loan or LIBOR Rate Loan at least two (2) Business Days
before the last day of the then current Interest Period with respect thereto,
such LIBOR Advantage Rate Loan or LIBOR Rate Loan shall, on such last day,
automatically be continued as a Loan that accrues interest by reference to the
LIBOR Advantage Rate.”

5.3.6 Section 3.8(b) of the Credit Agreement is hereby modified and amended by
deleting the words and numbers “and Section 3.1” from the eighth line of said
Section 3.8(b).

5.3.7 Section 7.2 of the Credit Agreement is hereby modified and amended by
deleting subsection (c) from said Section 7.2 and substituting, in its place and
stead, the following:

“(c) other Indebtedness up to an aggregate maximum of (i) $2,000,000.00 for
Indebtedness secured by purchase money security interests, and
(ii) $2,000,000.00 for all other Indebtedness;”

5.3.8 Section 7.5 of the Credit Agreement is hereby modified and amended by
deleting subsection (b)(iii) from said Section 7.5 and substituting, in its
place and stead, the following:

“(iii) the value of the acquisition is equal to or less than $2,000,000.00.”

5.3.9 Section 7.7 of the Credit Agreement is hereby modified and amended by
deleting the number “$5,000,000.00” from the sixth line of said Section 7.7 and
substituting, in its place and stead, the number “$2,000,000.00”.

5.3.10 Section 7.8 of the Credit Agreement is hereby modified and amended by
deleting such Section in its entirety, substituting in its place and stead, the
following:

“7.8 Dividends. Declare, pay, authorize or make any Dividend, without the prior
written consent of the Bank.”

5.3.11 Section 8.3 of the Credit Agreement is hereby deleted in its entirety,
substituting in its place and stead the following:

“8.3 Leverage Ratio. The Borrower shall not permit its Leverage Ratio, being
measured quarterly on a trailing twelve (12) month basis as of the final day of
each fiscal quarter of the Borrower, to exceed 3.50 to 1.00 as of June 27, 2009,
3.25 to 1.00 as of September 26, 2009, and 3.00 to 1.00 as of December 31, 2009
and thereafter.”

 

8



--------------------------------------------------------------------------------

5.4 Amendment and Modification of Revolving Note. The Revolving Note is hereby
modified and amended as follows:

5.4.1 The first sentence of the third paragraph of the first page of the
Revolving Note is hereby deleted, substituting in its place and stead the
following:

“The outstanding principal of all Advances shall accrue interest at the LIBOR
Rate or LIBOR Advantage Rate plus the Applicable Margin or the Prime Rate in
accordance with the terms and conditions of the Credit Agreement.”

5.5 Amendment and Modification of Security Agreement. The Security Agreement is
hereby modified and amended as follows:

5.5.1 The fourth paragraph of the first page of the Security Agreement is hereby
deleted in its entirety, substituting in its place and stead the following:

“The security interest in the Collateral is being granted by the Debtor to the
Bank to secure the payment and performance of all liabilities and obligations
now or hereafter owing from the Debtor to the Bank under the (i) Revolving
Credit Note as same is defined in that certain Credit Agreement (“Credit
Agreement”) of even date by and among the Debtor and the Secured Party,
(ii) Credit Agreement, including, without limitation, any Hedging Obligations as
defined therein, (iii) Loan Agreement dated October 17, 2006 by and among the
Debtor and the Secured Party (“Loan Agreement”), and (iv) Commercial Promissory
Note dated June 28, 2007 made by the Debtor payable to the order of the Secured
Party (collectively, the “Obligations”), which term shall include all accrued
interest and all costs and expenses, including attorney’s reasonable fees, costs
and expenses relating to the appraisal and/or valuation of assets and all costs
and expenses incurred or paid by the Bank in exercising, preserving, defending,
collecting, enforcing, or protecting any of its rights under the Obligations or
hereunder or with respect to the Collateral or in any litigation arising out of
the transactions evidenced by the Obligations.”

5.5.2 Section III of the Security Agreement is hereby deleted in its entirety,
substituting in its place and stead the following:

“III. Events of Default

The occurrence of any one or more of the Events of Default (together with the
benefit of grace and cure periods, if any) as defined in the Credit Agreement
and/or the Loan Agreement shall constitute an “Event of Default” under this
Security Agreement.”

ARTICLE 6

Representations and Warranties

The Obligors hereby each represent and warrant as follows:

6.1 Representations and Warranties Confirmed. The representations and warranties
contained in the Loan Documents, as hereby amended, are true and correct as of
the date hereof with the same effect as though such representations and
warranties had been made on the date hereof.

6.2 Compliance with Loan Documents. Except as specifically set forth herein, the
Obligors have complied and are now in compliance with all of the terms and
provisions set forth in the Loan Documents, on its or their part, as applicable,
to be observed and performed.

 

9



--------------------------------------------------------------------------------

6.3 No Default. Except for the Defaults, no default or Event of Default as
specified in any of the Loan Documents has occurred or is continuing.

6.4 Authority. The execution, delivery, and performance of this Agreement
(i) has been duly authorized by all requisite action, (ii) will not violate
either (x) any provision of law applicable to any Obligor, or any Obligor’s
charter documents or (y) any order of any court or other agency of government
binding on the any Obligor or any indenture, agreement, or other instrument to
which any Obligor is a party, or by which it or any of its property is bound,
and (iii) will not be in conflict with, result in a breach of, or constitute
(with due notice and/or lapse of time) a default under, any such indenture,
agreement, or other instrument.

6.5 Financial Statements. The most current financial statements of the Borrower
and Guarantor have been furnished to the Bank. Such statements are true and
complete in all material respects. There has been no material adverse change in
the financial condition contained therein since the dates of such statements.

ARTICLE 7

Miscellaneous

7.1 Cross-Default and One-Way Cross-Collateralization. The Obligors acknowledge
and agree that the Loans are cross defaulted and that the Bank is empowered and
authorized to exercise all of its rights and remedies upon the occurrence of a
default or Event of Default under either of them, and that the Term Loan is
cross-collateralized with the Line of Credit such that the collateral granted to
the Bank to secure the Line of Credit secures the indebtedness under the Term
Loan. So long as there has then occurred no event which is, or solely with the
passage of time or the giving of notice would be, an Event of Default under
either the Credit Agreement or the Loan Agreement, and the Borrower is then in
compliance with all terms and conditions of the Credit Agreement, the Bank
agrees to release the cross-collateralization feature (i.e. so that the
collateral granted by the Borrower to secure the Line of Credit will no longer
also secure the Term Loan) upon the paydown of the Term Note (from sources other
than the sale, refinance or deed-in-lieu of foreclosure of the Mortgaged
Premises) to less than $10,000,000.00. The Obligors shall execute and furnish to
the Bank, upon its request, with such additional documents and instruments as
the Bank may require to further confirm or otherwise further effect the
cross-defaulted, cross collateralized status of the Loans, including, but not
limited to, ratifications, modifications and/or amendments of any of the Loan
Documents.

7.2 Payment of Fees and Expenses. The Obligors agree to reimburse the Bank on
demand for all expenses which the Bank may incur in connection with the
preparation of this Agreement and all documents and instruments executed and
delivered in connection herewith and in connection with the administration of
the Loans, collection of the Outstanding Obligations and/or the protection or
enforcement of any of the Bank’s rights against the Borrowers or any collateral,
including attorneys’ reasonable fees, and disbursements, appraisal fees,
inspection fees, and professional fees and charges. The Obligors authorize the
Bank, at its option, to pay all such expenses and to charge the same to any
account of the Obligors with the Bank.

7.3 Governing Law. This Agreement has been negotiated and accepted in, and shall
be deemed to have been made in The Commonwealth of Massachusetts, and the
validity of this Agreement, its construction, interpretation and enforcement,
and the rights

 

10



--------------------------------------------------------------------------------

of the parties hereunder, shall be determined under, governed by, and construed
in accordance with the laws (and not the law of conflicts) of The Commonwealth
of Massachusetts. All parties submit to the jurisdiction of The Commonwealth of
Massachusetts with regard to any dispute arising under the Loan Documents and
this Agreement.

7.4 Waiver of Jury Trial. The Obligors make the following waiver knowingly,
voluntarily, and intentionally, and understand that the Bank, in entering into
this Agreement is relying thereon. THE OBLIGORS, TO THE EXTENT OTHERWISE
ENTITLED THERETO, HEREBY EACH IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT OF
THE OBLIGORS TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE BANK
IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR
AGAINST THE BANK OR IN WHICH THE BANK IS JOINED AS A PARTY LITIGANT), WHICH CASE
OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN ANY
OF THE OBLIGORS OR ANY OTHER PERSON AND BANK.

7.5 No Waiver of Defaults. Except as otherwise set forth in Article 3.1 above,
the Bank does not waive any defaults or Events of Default now existing or
hereafter arising under the Loan Documents.

7.6 Entire Agreement. This Agreement and all other documents, instruments, and
agreements executed in connection herewith represent the entire agreement of the
parties hereto and incorporate the final results of all discussions and
negotiations between the Obligors and the Bank, either express or implied,
concerning the matters included herein and in such other documents, instruments,
and agreements, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions hereof. Any
modification, amendment, or waiver of any provision of this Agreement or of any
provision of any other agreement between the Obligors and the Bank must be
executed in writing by the Bank and the Obligors.

7.7 Best Interests of Obligors. The transaction evidenced by this Agreement and
the other Loan Documents is in the best interests of the Obligors. The direct
and indirect benefits to inure to the Obligors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the United States Bankruptcy
Code (Title 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”))) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Obligors pursuant to this Agreement and the other Loan
Documents.

7.8 Interpretation of Agreement. In connection with the interpretation of this
Agreement and all other documents, instruments, and agreements incidental
hereto:

7.8.1 The captions of this Agreement are for convenience purposes only, and
shall not be used in construing the intent of the Bank and the Obligors under
this Agreement.

 

11



--------------------------------------------------------------------------------

7.8.2 In the event of any inconsistency between the provisions of this Agreement
and any other document, instrument, or agreement entered into by and between the
Bank, and any of the Obligors, the provisions of this Agreement shall govern and
control.

7.8.3 The Bank and the Obligors have prepared this Agreement and all documents,
instruments, and agreements incidental hereto with the aid and assistance of
their respective counsel. Accordingly, all of them shall be deemed to have been
drafted by the Bank and the Obligors and shall not be construed against either
the Bank or the Obligors.

7.8.4 Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

7.8.5 The Obligors warrant and represent to the Bank that the Obligors: (a) have
read and understand all of the terms and conditions of this Agreement;
(b) intend to be bound by the terms and conditions of this Agreement; (c) are
executing this Agreement freely and voluntarily, without duress, after
consultation with independent counsel of their own selection; and
(d) acknowledge and agree that the forbearance provided to the Obligors by the
Bank pursuant to this Agreement constitutes a fair and reasonable time frame
within which all Obligations are to be paid in full.

7.8.6 The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the successors and assigns of the Obligors and the Bank.

 

12



--------------------------------------------------------------------------------

This Agreement is executed as a sealed instrument as of the date first set forth
above.

 

WITNESS TO ALL:     BORROWER:     CYBEX INTERNATIONAL, INC.

/s/ Patty Waisner

    By:  

/s/ Arthur W. Hicks, Jr.

Patty Waisner     Name:   Arthur W. Hicks, Jr.     Title:   President, Chief
Operating Officer and Chief Financial Officer     GUARANTOR:     CYBEX
INTERNATIONAL UK LIMITED     By:  

/s/ Arthur W. Hicks, Jr.

    Name:   Arthur W. Hicks, Jr.     Title:   Director     “BANK”: WITNESS:    
RBS CITIZENS, NATIONAL ASSOCIATION

/s/ Gregory Buscone

    By:  

/s/ David J. Bugbee

    Name:   David J. Bugbee     Title:   Senior Vice President

 

13